Citation Nr: 1105965	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-48 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to June 1991 
with service in Southwest Asia during Operation Desert Storm.  
His awards and decorations include The Combat Action Ribbon.  
Therefore, his exposure to combat stressors is conceded.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a November 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

A videoconference hearing was held in March 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

The Veteran has diagnoses of PTSD as well as various other 
acquired psychiatric disabilities.  The United States Court of 
Appeals for Veterans Claims (Court) has recently held that claims 
for service connection for PTSD may encompass claims for service 
connection for all diagnosed psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board 
has rephrased the issue involving service connection as on the 
title page of this decision in order to comply with the Court's 
holding.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Board regrets the additional delay in this appeal.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the Veteran's claim for service connection for a 
psychiatric disability, to include PTSD, requires additional 
development.

Service connection for PTSD requires medical evidence diagnosing 
the condition under the criteria of DSM-IV in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection 
for PTSD by altering, in certain circumstances, the evidentiary 
standard for establishing in-service stressors. 75 Fed. Reg. 
39843 (July 13, 2010).  The amendments, which took effect July 
13, 2010.

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
fear of hostile military or terrorist activity.  In place of 
corroborating any reported stressor, a medical opinion must 
instead be obtained from a VA, or a VA contracted, psychiatrist 
or psychologist.

In this case, the Veteran's was awarded The Combat Action Medal, 
and as noted earlier, his exposure to combat stressors is 
conceded.  

What is lacking in this case for establishment of service 
connection for an acquired psychiatric disorder, to include PTSD, 
is diagnosis of a psychiatric disorder that is of service origin, 
or a psychiatric disorder that was aggravated during service.  
Moreover, a VA examiner specifically determined in a 2008 
examination that the Veteran's symptoms did not result in a 
diagnosis of PTSD.  Rather, the diagnoses were panic disorder and 
anxiety disorder that were not of service origin.  However, as a 
thorough psychiatric examination has not been conducted in recent 
years, and as other physicians have diagnosed PTSD (e.g. when 
examined by private personnel in 2008), it is concluded that 
additional examination would be beneficial in this case.  

The Board recognizes that the Veteran has already undergone An 
October 2008 VA psychiatric examination in which he was found not 
to meet the DSM-IV diagnostic criteria for PTSD.  However, as he 
has not been examined as to etiology in recent years, and as he 
continues to be seen for psychiatric complaints, additional exam 
will be conducted to establish a clear etiology for any of the 
Veteran's psychiatric disabilities.

The Board is mindful that claims folder review, as it pertains to 
obtaining an overview of a Claimant's medical history, is not a 
strict requirement for private medical opinions, and a private 
medical opinion may not be discounted solely because the opining 
clinician did not conduct such a review.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Additionally, a private 
examiner's reliance on statements from the Veteran is not a 
sufficient basis, in and of itself, to disregard that examiner's 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Nevertheless, the Board considers it significant that the private 
psychologist's evaluation predated and, thus, did not address the 
contradictory opinion of the October 2008 VA examiner.  
Accordingly, the Board finds that the June 2008 private 
psychologist's evaluation, standing alone, cannot serve as a 
basis of granting service connection.  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2010).

In light of the inadequacies inherent in the aforementioned 
private and VA psychiatric assessments, the Board finds that an 
additional VA examination and etiological opinion, supported by a 
complete review of the claims folder, is needed in order to fully 
and fairly assess the merits of the Veteran's claim.  That new VA 
examination and opinion should conducted in accordance with the 
revised PTSD regulations, noted above. 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  
Additionally, the new VA examination opinion should reconcile the 
conflicting findings of the June 2008 private psychologist and 
the October 2008 VA examiner, and expressly address the medical 
records, showing extensive VA treatment for anxiety and panic 
disorders, and the statements and testimony of the Veteran 
regarding his current psychiatric symptoms, which are capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  The VA opinion should also address any clinical or 
lay evidence regarding a continuity of psychiatric problems since 
the Veteran's period of active duty.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 
C.F.R. § 3.159(c)(4) presents a low threshold for requirement 
that evidence indicate that claimed disability may be associated 
with in-service injuries for purposes of obtaining VA 
examination).

Finally, it is noted that at the recent hearing, the Veteran 
noted that he continued to be seen for psychiatric symptoms at a 
private facility and at the VA facility in new London, 
Connecticut.  Because it appears there may be additional VA and 
private medical records that are pertinent to his claim, the 
Board finds that those additional records should be obtained.  38 
C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA 
notice letter informing him of the 
information and evidence necessary to 
establish service connection for a 
psychiatric disorder other than PTSD.  

2.  The AMC/RO should obtain any treatment 
records regarding the Veteran from the 
Norwich Vet Center at 2 Cliff Street in 
Norwich, CT. 06360, dated subsequent to 
June 2008.  

The AMC/RO should obtain any treatment 
records regarding the Veteran from the VA 
medical facility in New London, 
Connecticut, dated subsequent to November 
2009.  Appellant's assistance in 
identifying and obtaining any of these 
records should be solicited as needed.  He 
should sign release of information forms 
for any private psychiatric treatment 
records.

3. After the above development has been 
completed, schedule the Veteran for a VA 
examination, with an examiner who has not 
previously examined him, to determine the 
nature and etiology of any current 
psychiatric disability.  The examiner 
should review the claims folder and that 
review should be noted in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other pertinent evidence of record, 
including (1) the June 2008 report of the 
private psychologist who diagnosed the 
Veteran with chronic PTSD, as well as 
panic disorder with agoraphobia and major 
depressive disorder, and (2) the VA 
examiner in October 2008, who specifically 
found that PTSD did not exist in 
accordance with DSM-IV, but that he did 
suffer from panic disorder with 
agoraphobia and anxiety disorder not of 
service origin.  

The VA examiner's opinion should 
specifically address the following: 

a)  Diagnose all current psychiatric 
disabilities.

b)  Provide a full multi-axial diagnosis 
and specifically state whether or not each 
criterion for a diagnosis of PTSD is met 
pursuant to the Diagnostic and Statistic 
Manual of Mental Disorders, Fourth Edition 
(DSM- IV).  

c)  If a diagnosis of PTSD is warranted, 
indicate the specific claimed in-service 
stressor or stressors upon which that 
diagnosis is based.  

d)  Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that any other currently 
diagnosed psychiatric disability, 
including panic disorder and anxiety 
disorder, was caused or aggravated beyond 
its natural progression by any aspect of 
the Veteran's military service.  

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
(SSOC) and allow the appropriate time for 
response.  Then, return the case to the 
Board, if in order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


